Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Claims 1-5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claim 6, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 4/20/22 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Stanley Protigal on 6/29/22.
The application has been amended as follows: 
	Claim 1, line 8, before “reaction region”, insert –first track interval in the--.
	Claim 1, line 11, replace “fluctuating” with –which is a frequency fluctuating--.
	Claim 1, line 19, after “interval”, insert --from the light  reception signal--.
	Claim 1, line 22, after “threshold”, insert –pulse signal--.
	Claim 1, line 23, after “threshold”, insert –pulse signal--.
	Claim 1, line 26, after “threshold”, insert –pulse signal--.
	Claim 3, line 17, after “and”, insert –extracts--.
 	Claim 4, line 2, replace “2” with –3--.
	Claim 4, line 4, delete “the”.
	Claim 4, line 22, replace “the interpolated” with –an interpolated--.
	Claim 6, line 12, after “the”, insert –first track interval in the--.
	Claim 6, line 13, replace “fluctuating” with –which is a frequency fluctuating--.
	Claim 6, line 19, after “threshold”, insert –pulse signal--.
	Claim 6, line 21, after “threshold”, insert --pulse signal--.
	Claim 6, line 24, after “threshold”, insert –pulse signal--.


Allowable Subject Matter
Claims 1-6 are allowed.
The following is an examiner’s statement of reasons for allowance. It was not found in the prior art search a teaching or suggestion for a nanoparticle measurement device comprising: 
a timing signal generation unit to generate a first timing signal corresponding to a first trac interval in a reaction region in a disc, and a second timing signal corresponding to a second trac interval different from the first track interval in the reaction region, 
a low-frequency component extraction unit to extract a low-frequency component which is a frequency fluctuating because of t warp of the disc from a light reception signal according to the second timing signal,
a low-frequency component calculation unit to calculate an interpolated low-frequency component corresponding to the first track interval from the light reception signal and interpolated in accordance with the low-frequency component 
a threshold correction unit configured to correct a predetermined threshold pulse signal in accordance with the interpolated low-frequency component to set a corrected threshold pulse signal,  and
a measurement unit to extract nanoparticle pulse signals from the light reception signal according to the first timing signal and the corrected threshold pulse signal and count the nanoparticle pulse signals, so as to count the nanoparticles captured in the first track interval in the reaction region.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 20180321227 (Discloses an optical disc that counts nanoparticles for determining the number of targets. Deformation of the gasket displaces the cartridge and shifts the reaction regions from predetermined positions on the disc. Paras. 0006-0007, 0060, and 0090.)
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Ann Montgomery whose telephone number is (571)272-0822. The examiner can normally be reached Mon-Thurs 11-9:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bao-Thuy Nguyen can be reached on 571-272-0824. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Ann Montgomery/Primary Examiner, Art Unit 1641